                                          Case 4:19-cv-05468-YGR Document 63 Filed 03/19/21 Page 1 of 4




                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                   NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         TIMOTHY PEOPLES,
                                   4                                                        Case No. 19-cv-05468-YGR (PR)
                                                          Plaintiff,
                                   5                                                        ORDER DENYING DEFENDANTS’
                                                   v.                                       MOTION FOR JUDGMENT ON THE
                                   6                                                        PLEADINGS WITHOUT PREJUDICE TO
                                         RAUL MACHUCA, et al.,                              FILING A MOTION FOR SUMMARY
                                   7                                                        JUDGMENT; AND DENYING ALL
                                                          Defendants.                       REMAINING PENDING MOTIONS
                                   8
                                   9
                                              Plaintiff, a state prisoner currently incarcerated at the California Correctional Center, has
                                  10
                                       filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983 alleging constitutional
                                  11
                                       violations at Salinas Valley State Prison (“SVSP”) where he was previously incarcerated. He
                                  12
Northern District of California




                                       alleges that SVSP officials retaliated against him for filing grievances by, among other things,
 United States District Court




                                  13
                                       using excessive force against him and depriving him of necessary medical care.
                                  14
                                              In his complaint, Plaintiff names the following Defendants: SVSP Correctional Sergeant
                                  15
                                       Raul Machuca, Jr., and SVSP Correctional Officers Jose Cermeno and Rodolfo Carrasco
                                  16
                                       (hereinafter “Defendants”). Dkt. 1 at 2.1 Plaintiff seeks declaratory relief as well as monetary and
                                  17
                                       punitive damages. Id. at 4-5.
                                  18
                                              In an Order dated June 26, 2020, the Court found the Plaintiff’s complaint stated a
                                  19
                                       cognizable First Amendment retaliation claim against Defendants, as well as cognizable Eighth
                                  20
                                       Amendment claims for the use of excessive force and for deliberate indifference to Plaintiff’s
                                  21
                                       serious medical needs against Defendants. Dkt. 26 at 5-6. The Court then ordered service of the
                                  22
                                       complaint on Defendants. Id. at 7.
                                  23
                                              Currently before the court is Defendants’ motion for judgment on the pleadings under
                                  24
                                       Federal Rule of Civil Procedure 12(c).2 Dkt. 36. As further explained below, Defendants’ motion
                                  25

                                  26          1
                                                 Page number citations refer to those assigned by the Court’s electronic case management
                                  27   filing system and not those assigned by the parties.
                                              2
                                  28              Plaintiff has filed an opposition (dkt. 59), and Defendants have filed a reply (dkt. 60).
                                          Case 4:19-cv-05468-YGR Document 63 Filed 03/19/21 Page 2 of 4




                                   1   is DENIED without prejudice to raising any arguments raised therein in a motion for summary

                                   2   judgment under Federal Rule of Civil Procedure 56. Also pending before this Court are various

                                   3   pending motions, filed by both parties, including Plaintiff’s motion for leave to file an amended

                                   4   complaint (dkt. 32), Defendants’ motion to stay discovery (dkt. 39), and Plaintiff’s motion for an

                                   5   extension of time to file a sur-reply (dkt. 61), which are also DENIED below.

                                   6          It is well-settled that the standard applied on a Rule 12(c) motion is essentially the same as

                                   7   that applied on Rule 12(b)(6) motions. Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896

                                   8   F.2d 1542, 1550 (9th Cir. 1990). That is, judgment on the pleadings is appropriate only when the

                                   9   moving party clearly establishes eligibility for judgment as a matter of law and that there is no

                                  10   material issue of fact on the face of the pleadings. Id. As with Rule 12(b)(6) motions, judgment

                                  11   on the pleadings is improper if the district court must go beyond the pleadings to resolve an issue.

                                  12   Id. Such a proceeding must be brought in the form of a motion for summary judgment. Id.
Northern District of California
 United States District Court




                                  13          After a careful review of the record, the Court is satisfied that a judgment on the pleadings

                                  14   here would improperly require that the Court consider matters outside the pleadings. Thus, a

                                  15   motion for summary judgment is required. See id. For example, Defendants’ arguments relating

                                  16   to Plaintiff’s failure to exhaust his administrative remedies as to his claims is a matter the Court

                                  17   may properly address on a motion for summary judgment, but not on a motion for judgment on the

                                  18   pleadings. See Dkt. 60 at 2-3.

                                  19          Accordingly, the Court DENIES Defendants’ motion for judgment on the pleadings. Dkt.

                                  20   36. Defendants’ motion to stay discovery (dkt. 39), Plaintiff’s motion for leave to file an amended

                                  21   complaint3 (dkt. 32), and his motion for an extension of time to file a sur-reply (dkt. 61) are also

                                  22   DENIED. The denial of Defendants’ motion for judgment on the pleadings is without prejudice to

                                  23   raising any arguments alleged therein in a motion for summary judgment under Federal Rule of

                                  24   Civil Procedure 56. The parties shall abide by the briefing schedule outlined below.

                                  25

                                  26          3
                                                The Court notes that Plaintiff requests for leave to amend his complaint to add a First
                                  27   Amendment retaliation claim against Defendants. Dkt. 32 at 1. However, the record shows that
                                       the original complaint already raised such a claim, and the Court has found it to be cognizable.
                                  28   See Dkt. 26 at 5-6. Therefore, Plaintiff’s motion for leave to file an amended complaint is
                                       DENIED as unnecessary. Dkt. 32.
                                                                                         2
                                          Case 4:19-cv-05468-YGR Document 63 Filed 03/19/21 Page 3 of 4




                                   1                                             CONCLUSION

                                   2          For the foregoing reasons, the Court orders as follows:

                                   3          1.      Defendants’ motion for judgment on the pleadings (dkt. 36) is DENIED without

                                   4   prejudice to raising any arguments alleged therein in a motion for summary judgment. Their

                                   5   motion to stay discovery (dkt. 39) is also DENIED.

                                   6          2.      Plaintiff’s motion for leave to file an amended complaint (dkt. 32) and motion for

                                   7   an extension of time to file a sur-reply (dkt. 61) are DENIED.

                                   8          3.      In order to expedite the resolution of this case, the Court orders as follows:

                                   9                  a.      No later than sixty (60) days from the date of this Order, Defendants may

                                  10   file a motion for summary judgment. The motion shall be supported by adequate factual

                                  11   documentation and shall conform in all respects to Federal Rule of Civil Procedure 56, and shall

                                  12   include as exhibits all records and incident reports stemming from the events at issue. If
Northern District of California
 United States District Court




                                  13   Defendants are of the opinion that this case cannot be resolved by summary judgment, Defendants

                                  14   shall so inform the Court prior to the date the summary judgment motion is due. All papers filed

                                  15   with the Court shall be promptly served on Plaintiff.

                                  16                  b.      Plaintiff's opposition to Defendants’ motion for summary judgment shall be

                                  17   filed with the Court and served on Defendants no later than twenty-eight (28) days from the date

                                  18   Defendants’ motion is filed.

                                  19          Plaintiff is advised that a motion for summary judgment under Rule 56 of the Federal

                                  20   Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you must do in

                                  21   order to oppose a motion for summary judgment. Generally, summary judgment must be granted

                                  22   when there is no genuine issue of material fact—that is, if there is no real dispute about any fact

                                  23   that would affect the result of your case, the party who asked for summary judgment is entitled to

                                  24   judgment as a matter of law, which will end your case. When a party you are suing makes a

                                  25   motion for summary judgment that is supported properly by declarations (or other sworn

                                  26   testimony), you cannot rely simply on what your complaint says. Instead, you must set out

                                  27   specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,

                                  28   as provided in Rule 56(c), that contradict the facts shown in the defendant’s declarations and
                                                                                         3
                                          Case 4:19-cv-05468-YGR Document 63 Filed 03/19/21 Page 4 of 4




                                   1   documents and show that there is a genuine issue of material fact for trial. If you do not submit

                                   2   your own evidence in opposition, summary judgment, if appropriate, may be entered against you.

                                   3   If summary judgment is granted, your case will be dismissed and there will be no trial. Rand v.

                                   4   Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998).

                                   5           The notices above do not excuse Defendants’ obligation to serve similar notices again

                                   6   concurrently with any motions for summary judgment. Woods v. Carey, 684 F.3d 934, 935 (9th

                                   7   Cir. 2012).

                                   8                   c.      Defendants shall file a reply brief no later than fourteen (14) days after the

                                   9   date Plaintiff’s opposition is filed.

                                  10                   d.      The motion shall be deemed submitted as of the date the reply brief is due.

                                  11   No hearing will be held on the motion unless the Court so orders at a later date.

                                  12                   e.      All communications by Plaintiff with the Court must be served on
Northern District of California
 United States District Court




                                  13   Defendants’ counsel.

                                  14           4.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court

                                  15   informed of any change of address and must comply with the Court’s orders in a timely fashion.

                                  16   Pursuant to Northern District Local Rule 3-11, a party proceeding pro se whose address changes

                                  17   while an action is pending must file a notice of change of address promptly, specifying the new

                                  18   address. See L.R. 3-11(a). The Court may dismiss without prejudice a complaint when: (1) mail

                                  19   directed to the pro se party by the Court has been returned to the Court as not deliverable, and

                                  20   (2) the Court fails to receive within sixty days of this return a written communication from the pro

                                  21   se party indicating a current address. See L.R. 3-11(b).

                                  22           5.      Upon a showing of good cause, requests for a reasonable extension of time will be

                                  23   granted provided they are filed on or before the deadline they seek to extend.

                                  24           6.      This Order terminates Docket nos. 32, 36, 39, and 61.

                                  25           IT IS SO ORDERED.

                                  26   Dated: March 19, 2021

                                  27                                                     ______________________________________
                                                                                         JUDGE YVONNE GONZALEZ ROGERS
                                  28                                                     United States District Judge
                                                                                          4
